In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-18-00057-CR

JUAN ANTONIO RODRIGUEZ,                    §    On Appeal from the 89th District
Appellant                                       Court

                                           §    of Wichita County (59,484-C)

V.                                         §    January 31, 2019

                                           §    Opinion by Justice Bassel

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel